                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 DAVID C. JACKSON,                )
                                  )
            Plaintiff,            )                        Case No. 19-CV-07284
                                  )
 v.
                                  )
 THE JOLIET POLICE DEPARTMENT,    )                        Honorable Thomas M. Durkin
 THE CITY OF JOLIET, AL ROECHNER, )
 JOSEPH ROSADO, JOHN PERONA,      )
 ED CLARK, JASON OPIOLA, AND      )                        Jury Trial Demand
 FRANK BALOY,                     )
                                  )
            Defendants.

                    CITY OF JOLIET, AL ROECHNER, JOSEPH ROSADO, AND
                   JOHN PERONA’S MEMORANDUM OF LAW IN SUPPORT OF
                         RULE 12(b)(6) PARTIAL MOTION TO DISMISS

            Defendants City of Joliet (“City”), Al Roechner (“Roechner”), Joseph Rosado

  (“Rosado”) and John Perona (“Perona”) move to partially dismiss Plaintiff’s First Amended

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of their Motion, the

 Defendants state as follows:

I.      12(b)(6) Motion to Dismiss Standard

            A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests the

     sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch & Co.,

     694 F.3d 873, 878 (7th Cir. 2012). A claim must be facially plausible, meaning that the pleadings

     must “allow . . . the court to draw the reasonable inference that the defendant is liable for the

     misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




 {00553621.DOCX v. 3 }
II.      Rosado and Perona Must Be Dismissed
         From Count I Based On Qualified Immunity

             Rosado and Perona must be dismissed from Count I because they enjoy qualified

  immunity from Plaintiff’s Section 1983 claim. Count I alleges that Rosado and Perona engaged

      in several actions against Plaintiff in response to a variety of allegedly actions and speech

  protected by the U.S. Constitution. See Cmplt. ¶ 152, 155.

             Perona and Rosado are shielded from liability, however, if “their conduct [did] not

  violate clearly established statutory or constitutional rights of which a reasonable person would

  have known.” Akande v. Grounds, 555 F.3d 586, 589 (7th Cir. 2009). Because “the purpose of

  qualified immunity is to protect public officials from guessing about constitutional developments

  at their peril, the plaintiffs have the burden of showing that the constitutional right was clearly

  established.” Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th Cir. 2009). To meet this burden,

  Plaintiff must come forward with a “clearly analogous case establishing a right to be free from

  the specific conduct at issue.” Smith v. City of Chi., 242 F.3d 737, 742 (7th Cir. 2001). Here,

      Plaintiff cannot meet this burden.

             The Complaint alleges that Perona committed a sum total of three discrete acts against

      Plaintiff: (1) attended a lunch meeting that intimidated Plaintiff; (2) ordered Plaintiff to arrive at

  the Police Station within 15 minutes; and (3) commented at roll call meetings that Plaintiff was

      “guilty of a crime.” See Pl’s Cmplt. ¶¶ 63, 111, 137, 160. In addition, Rosado allegedly

      committed the following acts against Plaintiff:

         •   filed an internal affairs charge against Plaintiff at the direction of Police Chief Roechner;

             see Pl’s Cmplt. ¶¶ 79, 81;

         •   called Plaintiff and “asked” Plaintiff to speak with Defendant Crest Hill Police Officer

             Opiola; see Pl’s Cmplt. ¶ 107;

   {00553621.DOCX v. 3 }                                -2-
     •    conveyed to Plaintiff that Roechner and Perona were ordering Plaintiff to return to the

          Police Station within 15 minutes; see Pl’s Cmplt. ¶¶ 111;

     •    took a lead role in the investigation of Plaintiff’s alleged criminal behavior; see Pl’s

          Cmplt. ¶¶ 116;

     •    conducted Joliet’s internal investigation into Plaintiff’s alleged criminal behavior; see

          Pl’s Cmplt. ¶¶ 119; and

     •    “failed to include exculpatory evidence in the Internal Affairs report;” see Pl’s Cmplt. ¶

          121.

          Defendants’ research has uncovered no relevant decisions that come anywhere close to

suggesting that such conduct qualifies as a constitutional violation. Indeed, a number of

decisions support qualified immunity for Rosado and Perona with regard to such alleged

conduct.

          A.        Rosado. First, there is no clear constitutional prohibition against Rosado filing an

internal affairs charge against Plaintiff at the Chief’s direction, see Pl’s Cmplt. ¶¶ 79, 81, and

communicating to Plaintiff that the Chief wanted Plaintiff to come back to the Police Station in

15 minutes. See Pl’s Cmplt. ¶ 111; cf. Estate of Brown v. Thomas, 771 F.3d 1001, 1005 (7th Cir.

2014) (qualified immunity for officer who simply was following orders by implementing a

departmental search policy).

          Second, Plaintiff’s Complaint demonstrates a reasonable basis for Rosado to investigate

Plaintiff’s conduct vis-à-vis Stacy Ward. Specifically, the fact that Plaintiff and Ward consumed

alcoholic beverages on the evening of March 9, 2019; had a verbal argument about money; and

that the Crest Hill Police Department received a “domestic call” involving Plaintiff, see Pl’s

Cmplt. ¶¶ 96-97, 99, 101, all suggest that Rosado had every reason to look further into Ward’s


{00553621.DOCX v. 3 }                               -3-
criminal allegations against Plaintiff, who is a sworn Joliet police officer. See Archer v.

Chisholm, 188 F. Supp. 3d 866, 890 (E.D. Wis. 2016) (qualified immunity applied to plaintiff’s

“retaliatory investigation” constitutional claim). At the very least, case law is unsettled whether

merely conducting a “retaliatory investigation” states a viable constitutional claim by itself. See

id. (“it is unclear whether a retaliatory investigation . . . rises to the level of a constitutional

violation. Neither the Supreme Court nor the Seventh Circuit has addressed the issue.”).

          Third, federal courts have held that there is no clear constitutional cause of action for an

improper investigation. See Braunstein v. Paws Across Pittsburgh, Case No. 2:18-cv-788, 2019

WL 1458236 at *11 (W.D. Pa. April 2, 2019) (granting qualified immunity to officer based on

“reckless investigation claim” due to “the majority of circuits [that] do not recognize a stand-

alone right to be free from reckless investigation”). Moreover, if one analogizes to the search

warrant context, police officers regularly are eligible for “qualified immunity” based on the

intentional omission of “exculpatory evidence” from a search warrant. In those contexts, courts

regularly ask whether the omitted information would have changed a judge’s mind about the

existence of probable cause, in light of other material evidence. See, e.g., Edwards v. Jolliff-

Blake, 907 F.3d 1052, 1060 (7th Cir. 2018) (omissions of key facts about informant’s heroin

addiction and confusion about location of residence did not defeat qualified immunity for officer

requesting a search warrant); Herbig v. Kretzer, 562 Fed. Appx. 845, 847 (11th Cir. 2014)

(omission from search warrant regarding informant’s bitter divorce did not defeat qualified

immunity for requesting officer); Lombardi v. City of El Cajon, 117 F.3d 1117, 1126-27 (9th Cir.

1997) (officer enjoyed qualified immunity despite intentionally omitting material information

from search warrant).




{00553621.DOCX v. 3 }                             -4-
          In light of this case law, omitting “exculpatory evidence” by itself is irrelevant for

purposes of a constitutional violation. The significance of such excluded evidence must be

assessed in comparison to other material evidence. The problem, however, is that Plaintiff’s

Complaint nowhere alleges the nature of the “exculpatory evidence” that Rosado supposedly

omitted. As a result, the Court should grant qualified immunity to Rosado, because there is no

way for the Court to tell whether Rosado should have known he was allegedly violating the

Constitution by omitting the alleged “exculpatory evidence.”

          Fourth and finally, the Defendants have been unable to identify a single decision where

simply asking someone to speak to a police officer (in this case, Defendant Opiola) somehow

qualifies as a constitutional violation. As a result, Rosado should be dismissed from Count I

based on qualified immunity grounds.

          B.        Perona. Perona is also entitled to qualified immunity. As with Rosado, the

Defendants have been unable to locate a single decision where directing an employee to return to

work within 15 minutes qualifies as a constitutional violation.

          Defendants also have been unable to locate any decisions where a defendant’s mere

presence at a lunch meeting qualifies as unconstitutional “intimidation.” If anything, decisions

suggest that an individual does not have the right to be free of intimidation, where the

intimidation does not lead to some type of injury. See, e.g., Allen v. City and Cnty. of Honolulu,

816 F. Supp. 1501, 1505 (D. Haw. 1993). Moreover, simply attending a meeting to observe and

collect information does not violate the Constitution (even if an attendee might feel intimidated).

See Philadelphia Yearly Meeting of the Religious Society of Friends v. Tate, 519 F.2d 1335,

1337-338 (3d Cir. 1975) (mere presence and information gathering activities of police did not

raise a constitutional problem). Here, Plaintiff has alleged nothing more than Perona attended a



{00553621.DOCX v. 3 }                            -5-
    meeting to “intimidate” Plaintiff. Because case law would not have placed Perona on notice that

    his mere presence at a lunch meeting would have violated the Constitution, Perona is entitled to

    qualified immunity for that action.

              Third, there is no constitutional right to be free from allegedly defamatory comments

   about one’s guilt. Put another way, slander and defamation are not actionable under a

   constitutional tort theory. According to the U.S. Supreme Court, “the weight of our decisions

   establishes no constitutional doctrine converting every defamation by a public official into a

   deprivation of liberty.” Paul v. Davis, 424 U.S. 693, 702 (1976); accord Hernandez v. Joliet

    Police Dep’t, 197 F.3d 256, 262 (7th Cir. 1999) (no Section 1983 violation simply by publicizing

       the contents of an allegedly false police report to the plaintiff’s supervisor). As a result, Perona

       could not have violated Plaintiff’s constitutional rights by allegedly sharing Perona’s opinion

       with employees about Plaintiff’s guilt, nor could Perona have possibly known that such actions

    were unconstitutional. As a result, Perona should be dismissed from Count I based on qualified

    immunity grounds.

III.      Count III Must Be Dismissed, Because Plaintiff
          Has Failed to Exhaust His Administrative Remedies

              Count III alleges violations of Title VII of the Civil Rights Act of 1964. 42 U.S.C. §

    2000e et seq. Before filing such a lawsuit, however, a plaintiff “must obtain a right-to-sue letter

    before bringing a suit—and a court will typically insist on satisfaction of that condition.” Mach

    Mining, LLC v. E.E.O.C., 575 U.S. 480, 487 (2015). Plaintiff has not alleged that he obtained a

    right-to-sue letter from the U.S. Equal Employment Opportunity Commission (“EEOC”). As a

    result, all of Article III must be dismissed. See Fields v. Vill. of Skokie, 502 F. Supp. 456, 458

    (N.D. Ill. 1980) (dismissing Title VII lawsuit for failure to secure a right-to-sue letter).




    {00553621.DOCX v. 3 }                              -6-
            Alternatively, the “disparate impact” violation alleged in Count III must be dismissed.

  See Pl’s Cmplt. ¶¶ 194-96. A plaintiff may sue only on claims that were included in his

  underlying EEOC. See Cervantes v. Ardagh Group, 914 F.3d 560, 564 (7th Cir. 2019). Here,

  Plaintiff’s charge (attached as Exhibit A) 1 nowhere expressly cited disparate impact, nor did it

  reference a facially-neutral policy that disproportionately impacts a protected class, which are the

   necessary elements for a disparate impact claim. See generally Pardon v. Wal-Mart Stores, Inc.,

  783 F. Supp. 2d 1042, 1049 (N.D. Ill. 2011). Instead, the charge exclusively focuses on

  intentional discrimination. As a result, Plaintiff cannot pursue a disparate impact theory in this

  proceeding, and any such theory in Count III must be dismissed. See id. (dismissing disparate

  impact claim as beyond the scope of plaintiff’s charge); see also DeJesus v. Contour

   Landscaping, Inc., 763 F. Supp. 2d 1029, 1039 (N.D. Ill. 2011) (same); Lumsden v. Campbell

   Taggart Baking Co., Case No. 95 C 4362, 1997 WL 610059 at *3 (N.D. Ill. 1997) (allegations in

   EEOC charge “do not contain even a hint of a disparate impact claim”).

IV.         Rosado and Perona Must Be Dismissed From Count IV
            Because Of A Lack Of Materially Adverse Job Actions

            Count IV alleges that Rosado and Perona in their individual capacities discriminated

  and/or retaliated against Plaintiff based on his race and protected activity in violation of 42

  U.S.C. § 1981. “To prevail on either a discrimination or retaliation claim under Section 1981 in

  the employment context, a plaintiff must allege that her employer subjected her to adverse

  actions.” Adam v. Obama for America, 210 F. Supp. 3d 979, 988 (N.D. Ill. 2016), citing Shott v.

  1
            Because Plaintiff’s charge was referenced in his Complaint, see Cmplt ¶ 143, Defendants are
            allowed to attach and refer to the charge in their Motion to Dismiss. By extension, the Court is
            allowed to consider the charge without converting the Defendants’ Motion into one for summary
            judgment. See McCready v. eBay, Inc., 453 F. 3d 882, 891 (7th Cir. 2006) (“documents attached
            to a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiffs
            complaint and are central to his claim”); Flores v. Bd. of Trustees of Community College Dist. No.
            508, 103 F. Supp. 2d 943, 948 (N.D. Ill. 2015) (IDHR charge could be considered due to
            complaint reference to the document).

  {00553621.DOCX v. 3 }                                 -7-
Katz, 829 F.3d 494, 497 (7th Cir. 2016). “In the employment context, federal law does not

protect against petty slights, minor annoyances, and bad manners.” Id. (quotation marks

omitted). “Rather, an employee must show some quantitative or qualitative change in the terms

or conditions of his employment or some sort of real harm.” Id. (quotation marks omitted).

          Rosado and Perona’s alleged actions do not qualify as adverse job actions for Section

1981 purposes. For example, Perona’s allegedly intimidating presence at a single lunch meeting

with Plaintiff, ordering Plaintiff to come to work within 15 minutes on a single occasion, and

supposedly telling employees about his opinion concerning Plaintiff’s “guilt” did not, as a matter

of law, materially change Plaintiff’s terms and conditions of employment. See, e.g., Ellis v. CCA

of Tennessee LLC, 650 F.3d 640, 649-50 (7th Cir. 2011) (shift-change policy did not qualify as

an adverse action); Stephens v. Erickson, 569 F.3d 779, 790 (7th Cir. 2009) (being “stared and

yelled at” did not qualify as an adverse action); Helgeson v. American Int’l Group, Inc., 44 F.

Supp. 2d 1091, 1099 (S.D. Cal. 1999) (internal comments about an extra-marital affair did not

constitute an adverse action). Therefore, Perona cannot be liable for a Section 1981 violation,

and must be dismissed from Count IV.

          The gist of Plaintiff’s claims against Rosado focus on his alleged participation in a

criminal investigation into Plaintiff’s conduct, and his supposed omission of exculpatory

evidence from a final report. However, internal investigations by themselves are not adverse

employment actions. See Nichols v. S. Illinois Univ.-Edwardsville, 510 F.3d 772, 787 (7th Cir.

2007) (placement of plaintiff on paid leave pending results of fitness-for-duty psychological

examination did not constitute adverse employment action); Kuhn v. Washtenaw Cty., 709 F.3d

612, 625 (6th Cir. 2013) (“neither an internal investigation into suspected wrongdoing by an

employee nor that employee’s placement on paid administrative leave pending the outcome of



{00553621.DOCX v. 3 }                          -8-
 such an investigation constitutes an adverse employment action.”). In that respect, the Complaint

     nowhere alleges that Rosado’s investigation (and supposed omission of exculpatory evidence)

     had any adverse effect on Plaintiff’s terms and conditions of employment. Therefore, Rosado

     cannot be liable for a violation of Section 1981, and must be dismissed from Count IV.

V.          Perona Must Be Dismissed From Count V Because His Alleged
            Actions Do Not Qualify As “Severe and Outrageous” Conduct

            Count V alleges that Perona committed the tort of intentional infliction of emotional

     distress (“IIED”). Under Illinois law, a plaintiff must prove the following elements for an IIED

     claim: “(1) the defendant’s conduct was extreme and outrageous; (2) the defendant either

     intended that his conduct should inflict severe emotional distress, or knew that there was a high

     probability that his conduct would cause severe emotional distress; [and] (3) the defendant’s

     conduct in fact caused severe emotional distress.” Cook v. Winfrey, 141 F.3d 322, 330 (7th Cir.

 1998) (affirming IIED dismissal on 12(b)(6) motion) (quoting Doe v. Calumet City, 161 Ill.2d

 374 (1994)). In Illinois, “[l]iability for emotional distress, as a common-law tort, is even more

     constrained in the employment context.” Richards v. U.S. Steel, 869 F.3d 557, 567 (7th Cir.

 2017). There is general hesitation to find IIED “in the workplace because, if everyday job

 stresses resulting from discipline, personality conflicts, job transfers or even terminations could

 give rise to a cause of action . . . nearly every employee would have a cause of action.” (Internal

 citations and quotations omitted).       Id.   Here, Plaintiff has failed to sufficiently plead that

 Perona’s conduct in the workplace was “extreme and outrageous.”

            As explained above, Perona allegedly: (1) intimidated Plaintiff at a lunch meeting; (2)

 given Plaintiff 15 minutes to return to the Police Station on a single occasion; and (3) told

 employees that Perona thought Plaintiff was “guilty” of criminal misdemeanor charges. These

 are a far cry from “extreme and outrageous” behavior. See id. at 331-32 (uttering defamatory

 {00553621.DOCX v. 3 }                              -9-
      statements does not constitute “extreme and outrageous” conduct for IIED purposes); Richards,

      869 F.3d at 567-68 (alleged comments about an employee’s competency, insulting employee’s

      weight, daring employee to call supervisor insulting name to his face, and grabbing radio off an

      employee’s chest to make a call did not qualify as “extreme and outrageous”). As a result,

      Perona should be dismissed from Count V.

VI.             Joliet, Roechner, Rosado And Perona Must Be Dismissed
                From The False Arrest/False Imprisonment Count (VI)

                Count VI of the Complaint alleges a common law false arrest/false imprisonment claim

      against the City, Roechner, Rosado and Perona (along with two other defendants). Under Illinois

  law, the essential elements of a cause of action for false arrest or false imprisonment are: “(1) the

  plaintiff was restrained by the defendant and (2) the defendant acted without having reasonable

  grounds to believe that an offense was committed by the plaintiff.” Hanna v. Marshall Field &

  Co., 279 Ill. App. 3d 784, 793 (1st Dist. 1996); see also Schor v. Daley, 563 F. Supp. 2d 893,

  900 (N.D. Ill. 2008).

                Where a plaintiff alleges that a defendant has contributed to an arrest/imprisonment (but

  was not the actual detaining party), it must be shown that the defendant “was the ‘sole source’ of

  information or allege that the defendant actually ‘command[ed], request[ed], or direct[ed]

  authorities to arrest plaintiff.” Shea v. Winnebago Cnty. Sheriff’s Office, Case No. 12-CV-50201,

  2014 WL 4449605 at *20 - *21 (N.D. Ill. 2014), aff’d in relevant part, 746 Fed. Appx. 541 (7th

  Cir. 2018). In Shea, the court granted the plaintiff’s 12(b)(6) motion to dismiss, where the

  complaint only alleged that defendant “contributed to [the plaintiff’s] wrongful incarceration.”

  Id. Contribution to the arrest was not enough, where the plaintiff did not allege the defendant was

  the “sole source” of information that led to the plaintiff’s arrest, or that the defendant had

  actively requested plaintiff’s arrest. See id. at *21; see also Carey v. K-Way, Inc., 312 Ill.App.3d

      {00553621.DOCX v. 3 }                           -10-
666, 670-671 (1st Dist. 2000) (false arrest claim against defendant properly dismissed due to lack

of evidence that defendant was the “sole source” of information that led to arrest, or that

defendant had requested the arrest).

          Here, Plaintiff’s Complaint nowhere alleges that Roechner, Rosado or Perona were the

ones who literally detained Plaintiff. At most, Plaintiff alleges that Roechner (through Rosado or

Perona) ordered Plaintiff to appear at the Joliet Police Station. See Cmplt. ¶ 214. However, an

employer ordering an employee to appear at his place of employment does not qualify as

“detainment.” Otherwise, false arrest/imprisonment claims would arise every time an employee

is ordered back to work overtime. In that respect, “[t]he restraint that results merely from a

plaintiff’s fear of losing his job or belief that he would be fired immediately if he left the room is

insufficient as a matter of law to make out a claim of false imprisonment.” Hanna, 279 Ill. App.

3d at 793.

          Alternatively, Plaintiff fails to allege any of the individual Joliet defendants were the

“sole source” of the information that led to Plaintiff’s arrest. Indeed, Plaintiff essentially admits

that the source of the arrest was a “domestic call.” See Cmplt. ¶ 101. Plaintiff does not allege,

however, that Roechner, Rosado, or Perona placed that “domestic call.” Plaintiff also nowhere

alleges that Roechner, Rosado, or Perona “commanded, requested, or directed” Crest Hill police

to arrest Plaintiff for domestic battery.

          Moreover, Roechner is immune from liability under the Tort Immunity Act, to the extent

Plaintiff alleges that merely ordering Plaintiff to travel to his place of work qualifies as a tort.

Section 2-201 of the Tort Immunity Act states that “a public employee serving in a position

involving the determination of policy or the exercise of discretion is not liable for an injury

resulting from his act or omission in determining policy when acting in the exercise of such



{00553621.DOCX v. 3 }                           -11-
       discretion even though abused.” 745 ILCS 10/2-201. Here, Plaintiff alleges Roechner is a City

       policy maker. See Cmplt. ¶ 166. By extension, Roechner’s decision to order Plaintiff back to the

       City Police Station was a discretionary police decision, which is immune from liability. Cf.

       Rogers ex rel. Rogers v. Cook, Case No. 08 C 2270, 2008 WL 5387642 at *2 (N.D. Ill. 2008)

       (decision to direct a student to the principal’s office was a discretionary decision, which in turn

       immunized the defendants under the Act from a false imprisonment claim).

                 Because Count VI does not state a valid cause of action against Roechner, Rosado and

       Perona, the City must also be dismissed. See 745 ILCS 10/2-109 (“A local public entity is not

    liable for an injury resulting from an act or omission of its employee where the employee is not

    liable.”). In light of these defects, the City, Roechner, Rosado and Perona all must be dismissed

    from Count VI of the Complaint.

VII.             Joliet, Roechner, Rosado And Perona Must Be
                 Dismissed From The Malicious Prosecution Count (VII)

                 Count VII of the Complaint alleges a common law malicious prosecution claim against

    the City, Roechner, Rosado and Perona (along with two other defendants). Under Illinois law,

    the essential elements of a malicious prosecution claim include the following: “(1) the

       commencement or continuance of an original criminal or civil judicial proceeding by the

       defendant; (2) the termination of the proceeding in favor of the plaintiff; (3) the absence of

       probable cause for such proceeding; (4) the presence of malice; and (5) damages resulting to the

       plaintiff.” Beaman v. Freesmeyer, 2019 IL 122654, ¶ 26 (2019).                Here, Plaintiff has

       insufficiently pled the first element of a malicious prosecution claim as it applies to the City,

       Roechner, Rosado and Perona.

                 As the Illinois Supreme Court recently clarified, “liability for malicious prosecution

       requires an examination of whether the defendant’s conduct is both the cause in fact and a

       {00553621.DOCX v. 3 }                          -12-
proximate cause of the commencement or continuation of the original criminal proceedings.” Id.

at ¶ 46. In determining whether a defendant was the “proximate cause” of a prosecution, courts

must examine whether a defendant “played a significant role” in the prosecution, which includes

“those persons whose participation in the criminal case was so active and positive to amount to

advice and co-operation.” Id. at ¶¶ 45, 47.

          Plaintiff has not alleged facts that meet this standard for Roechner, Rosado and Perona.

Beginning with Perona, Count VII nowhere alleges that he played a role in Plaintiff’s criminal

investigation and prosecution. Nor is Perona anywhere referenced in Complaint paragraphs 95

through 121 as having anything to do with Plaintiff’s investigation and prosecution, other than an

offhand reference that Roechner “sent” Perona to the Crest Hill Police Department, see Cmplt. ¶

105, and that Perona had ordered Plaintiff back to the Joliet Police Station. See Cmplt. ¶ 111. As

a result, Perona must be dismissed from Count VII, due to the lack of any allegation that he was

involved in Plaintiff’s criminal prosecution.

          Similarly, Roechner’s only alleged role is that he supposedly “sent” Rosado and Perona

to the Crest Hill Police Department, see Cmplt. ¶ 105, and he ordered Plaintiff back to the Joliet

Police Station. See Cmplt. ¶ 111. The Complaint nowhere alleges facts that suggest Roechner’s

“participation in the criminal case was so active and positive to amount to advice and co-

operation.” Beaman, 2019 IL 122654, ¶¶ 45, 47. As a result, Roechner must be dismissed from

Count VII, due to the lack of any allegation that he was involved in Plaintiff’s criminal

prosecution.

          Alternatively, Rosado is immune from liability under the Tort Immunity Act, due to the

discretionary nature of his alleged investigative efforts. As explained above, Section 2-201 of the




{00553621.DOCX v. 3 }                           -13-
        Act immunizes a public employee from liability due to “his act or omission in determining

        policy when acting in the exercise of such discretion even though abused.” 745 ILCS 10/2-201.

                  The Complaint alleges that Rosado took “a lead role in handling the charge and the

        investigation into Jackson’s alleged conduct,” Cmplt. ¶ 116, and interviewed two witnesses, see

        Cmplt. ¶ 117, which “resulted in a one-sided police report, which failed to mention exculpatory

        evidence.” Cmplt. ¶ 118. For obvious reasons, determining how an investigation should proceed

        is the epitome of a discretionary act. See, e.g., Magnuson v. Cassarella, 813 F. Supp. 1321, 1324

        (N.D. Ill. 1992) (officer’s decision regarding how to investigate a potential battery qualified for

        immunity due to its uniquely governmental and discretionary nature).

                  Granted, Count VII alleges the defendants “instituted and continued the proceedings

        maliciously.” Cmplt. ¶ 221. Such a bald assertion, however, does not satisfy the Iqbal pleadings

        standard. See Brooks v. Ross, 578 F.3d 574, 582 (7th Cir. 2009) (without more, allegation that

        defendants “knowingly, intentionally, and maliciously” retaliated against plaintiff did not satisfy

        Iqbal); accord A.B. v. Housing Auth. of S. Bend, Case No. 3:11 CV 163 PS, 2011 WL 4005987 at

        *5 (N.D. Ind. 2011) (without more, allegation that defendant “intentionally and maliciously”

        evicted plaintiff did not satisfy Iqbal). Something more concrete is needed in order to defeat

        Rosado’s discretionary immunity under Section 2-201 of the Tort Immunity Act.

                   Because Count VII does not state a valid cause of action against Roechner, Rosado and

        Perona, the City must also be dismissed. See 745 ILCS 10/2-109. In light of these defects, the

     City, Roechner, Rosado and Perona all must be dismissed from Count VII of the Complaint.

VIII.             The City Is Not Liable For Punitive Damages Under Counts V, VI and VII

                  Counts V, VI and VII of Plaintiff’s Complaint allege the City is responsible for the

    common law torts of intentional infliction of emotional distress, false arrest/imprisonment, and

    malicious prosecution, respectively. In turn, Plaintiff seeks punitive damages from the City with
        {00553621.DOCX v. 3 }                          -14-
respect to Counts V, VI and VII. However, Illinois municipalities are not subject to punitive

damages under Section 2-102 of the Local Governmental and Governmental Employees Tort

Immunity Act (“Tort Immunity Act”). 745 ILCS 10/2-102 (“a local public entity is not liable to

pay punitive or exemplary damages”); accord Marshbanks v. City of Calumet City, Case No. 13

C 2978, 2013 WL 4836741 at *7 (N.D. Ill. 2013) (striking punitive damage request against

municipality). As a result, the Court should dismiss the punitive damage request in Counts V,

VII and VII with respect to the City.

                                         CONCLUSION

          For the reasons discussed above, the Defendants respectfully move this Court to dismiss

(1) Rosado and Perona from Count I; (2) Count III against the City; (3) Rosado and Perona from

Count IV; (4) Perona from Count V; (5) the City, Roechner, Rosado and Perona from Count VI;

(6) the City, Roechner, Rosado and Perona from Count VII; and (7) the punitive damage

remedies against the City in Counts V, VI and VII.

                                                 Respectfully submitted,

                                                 CITY OF JOLIET, AL ROECHNER, JOSEPH
                                                 ROSADO and JOHN PERONA

                                                 By: /s/ James J. Powers___________
                                                       One of Its Attorneys
DATED: February 20, 2020

James. J. Powers ARDC No. 6256540
Kelly A. Coyle ARDC No. 6312591
CLARK BAIRD SMITH LLP
6133 North River Road, Suite 1120
Rosemont, Illinois 60018
Telephone: (847) 378-7700
jpowers@cbslawyers.com
kcoyle@cbslawyers.com




{00553621.DOCX v. 3 }                          -15-
                              CERTIFICATE OF SERVICE

        The undersigned attorney certifies that he provided service of the foregoing CITY OF
JOLIET, AL ROECHNER, JOSEPH ROSADO, AND JOHN PERONA’S MEMORANDUM
OF LAW IN SUPPORT OF RULE 12(b)(6) PARTIAL MOTION TO DISMISS to the counsel
of record listed below by filing the same with the Northern District of Illinois’ CM/ECF
electronic filing system on this 20th day of February, 2020:


                           Michael J. Marovich
                           Hiskes, Dillner, O'Donnell,
                           Marovich & Lapp, Ltd.
                           10759 W. 159th St.
                           Ste. 201
                           Orland Park, IL 60467
                           Stacey Vucko
                           Vucko Law LLP
                           2208 Midwest Road
                           Suite 104
                           Oak Brook, Illinois 60523

                           Michael R. Stiff
                           Jeff Taylor
                           Spesia & Taylor
                           1415 Black Road
                           Joliet, Illinois 60435



                                           By: /s/ James J. Powers__________




{00553621.DOCX v. 3 }
